Citation Nr: 1228797	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression and anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from May 2006 to September 2006 and from May 2007 to May 2008; he had combat service in Iraq from July 2007 to May 2008.  

In February 2011, the Board of Veterans' Appeals (Board) Board remanded this case to the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) to obtain a VA nexus opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the February 2011 Board remand, a VA psychiatric evaluation was obtained in March 2011.  It was noted by the VA staff psychiatrist who provided the opinion that, although the Veteran did not appear for examination, there was sufficient evidence available on which to base an opinion.  After review of the pertinent evidence, the staff psychiatric concluded that there was documentation that the Veteran had been treated within a year of discharge for depression and that it was as likely as not that the Veteran's current depression is a continuation of the depression diagnosed shortly after he left active duty.  It was also concluded that the Veteran's intermittent explosive disorder began prior to service and was not aggravated beyond normal progression by active service.  Unfortunately, this opinion is unclear, as it does not specially address whether the depression shown shortly after service discharge is causally related to service.  Because a depressive disorder is not a psychosis, the presumption of service connection when shown within a year of service discharge does not apply.  See 38 C.F.R. § 3.307, 3.309 (2011).

Consequently, additional clarification is needed prior to final adjudication of the issue of service connection for an acquired psychiatric disorder, including PTSD, depression and anxiety disorder.
Therefore, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a psychiatric disorder that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for the staff psychiatrist who provided the nexus opinion in March 2011 to again review the claims file and provide further clarification on whether the Veteran has depression that is causally related to service.  If the examiner who provided the opinion in March 2011 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims files.  The following considerations will govern the opinion:

a. The claims folder, a copy of this remand, and all records on Virtual VA will be made available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.

b. After review of the claims file, the reviewer must discuss whether the Veteran's depression was either incurred as a result of service or, if preexisting service, was aggravated beyond normal progression thereby.  The reviewer is reminded that a depressive disorder is not a psychosis and the presumption of service connection when shown within a year of service discharge does not apply.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state.  

c. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  After the above has been completed, the AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety disorder, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


